The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1-8, 10, 13, 14, 16, 20-22, 26-27, 33-36, 40 and 41 have been examined.Claims 1-8, 10, 13, 14, 16, 20-22, 26-27, 33-36, 40 and 41 have been rejected.

Response to Arguments
The arguments submitted July 29, 2021 have considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


s 1-8, 10, 13, 14, 16, 20-22, 33-36, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin (US Patent Application Publication 2002/0152419) in view of Arnold (2018/0312193) and Kwait (US Patent 5,931,959).

As per claim 1, McLoughlin ('419) discloses a processor-implemented method for data validation comprising:
	configuring a plurality of processing elements to implement two or more redundant processors (paragraphs 36 and 37, processors are synchronized for redundant operation), wherein the two or more redundant processors are enabled for coincident operation (paragraphs 36 and 37);
	loading an agent on each of the two or more redundant processors (paragraph 35, identical software is run on each CPU board), wherein the agent performs a function requiring data validation (paragraphs 41 and 42, during redundant execution, resulting VO instruction streams are compared between redundant CPUs);
	firing the agent on each of the two or more redundant processors to commence coincident operation (paragraphs 41 and 42, during redundant execution, resulting VO instruction streams are compared between redundant CPUs);
	comparing an output data result from each of the two or more redundant processors to enable a data validation result (paragraphs 41 and 42); and
	propagating the data validation result (paragraph 42, a buffer is used to hold VO instructions until voting is performed and the results are allowed to propagate).

Arnold ('193) teaches an autonomous vehicle system (paragraph 22) that reacts to detected sensor data (paragraphs 35 and 40) and utilizes three redundantly configured CPUs (paragraphs 26 and 43).  The system generates data validation results that enable fail-safe monitoring or control of said semi-autonomous or autonomous vehicle (paragraph 22) according to said data validation result using said two or more redundant processors coincidently operating to process collected vehicle sensor data (paragraphs 26 and 43).
Prior to the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the redundant processor system disclosed by McLoughlin ('419) such that the redundant processors are used for sensor data processing in an autonomous vehicle system, as taught by Arnold ('193).  This modification would have been obvious because autonomous vehicle systems allow a vehicle to drive unaided by a driver unless a particularly dangerous situation occurs (Arnold ('193) paragraph 22) while redundant processors allow for fail-safe operation for 

McLoughlin ('419) does not expressly disclose the method wherein the plurality of processing elements are within a reconfigurable fabric.

Kwait ('959) teaches a redundant processing system in which multiple processors are within a reconfigurable system such that a reconfigurable FPGA is used to allocate processors into a variety of redundancy configurations (column 3 lines 1-16).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the redundant processor system disclosed by McLoughlin ('419) such that the processors are part of a reconfigurable system, as taught by Kwait ('959). This modification would have been obvious because the reconfigurable FPGA allows for dynamic switching between various types of fault tolerant operations (as in Kwait ('959) column 4 lines 42-45 and column 5 lines 53-56).

As per claim 2, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 1 wherein the coincident operation comprises a lockstep operation (McLoughlin ('419) paragraph 35).



As per claim 4, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 3 wherein the fine grain timing basis keeps the two or more redundant processors coordinated on a tic boundary (McLoughlin ('419) paragraph 35, a single clock can be provided to each CPU board to synchronize them to a common clock source).

As per claim 5, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 2 wherein the coincident operation comprises synchronizing the two or more redundant processors on a coarse grain timing basis (McLoughlin ('419) paragraphs 36 and 37, the loose-step synchronization can be used).

As per claim 6, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 5 wherein the coarse grain timing basis keeps the two or more redundant processors coordinated on a cycle boundary (McLoughlin ('419) paragraph 37).



As per claim 8, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 7 wherein the exactly two processors comprise a master-slave processor system (McLoughlin ('419) paragraphs 46 and 50, the CPUs are assigned priorities which are used to determine which CPU is suspected faulty).

As per claim 10, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 8 wherein the master-slave processor system enables data validation when either of the exactly two processors outputs a valid result (McLoughlin ('419) paragraphs 50 and 51, one processor outputs a valid result and the other outputs an invalid result, and still execution continues with the CPU responsible for the result that is determined to be valid).



As per claim 14, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 13 wherein the exactly three processors comprise a triple-redundancy processor system (McLoughlin ('419) paragraph 29, the CPU boards redundantly operate).

As per claim 16, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 14 wherein the triple-redundancy processor system enables data validation when at least one of the exactly three processors outputs a valid output data result (McLoughlin (419) paragraph 29, a CPU board that does not fail may replace a failed CPU and as a consequence a valid result is generated and output).

As per claim 20, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 1 wherein the propagating the data validation result is based on 

As per claim 21, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 20 further comprising propagating a changed data validation result when invalid output data changes to valid output data (McLoughlin paragraph 41, a miscompare of data results in a fault being identified, and paragraph 49, a failed CPU may be taken off line for repair and replacement, after which it would presumably create a valid result of any execution).

As per claim 22, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 20 further comprising propagating a changed data validation result when valid output data changes to invalid output data (McLoughlin ('419), paragraph 41, when the CPUs are working correctly their VO output is compared and are determined to be valid, and at some point the system may detect a miscompare and identify a fault. This would be a change from a valid comparison result for previous /O output stream signals to an invalid comparison).

As per claim 33, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 1 wherein the plurality of processing elements forms two or more clusters within a reconfigurable fabric (Kwait ('959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; 

As per claim 34, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 33 wherein a cluster within two or more clusters is synchronized to a tic cycle boundary (McLoughlin ('419) paragraph 35, a single clock can be provided to each CPU board to synchronize them to a common clock source, and paragraphs 36 and 37, the loose-step synchronization can be used).

As per claim 35, McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) discloses the method of claim 34 wherein the cluster within the two or more clusters and a second cluster within the two or more clusters operate on different tic cycles (Kwait ('959) column 3 lines 1-16 and column 5 lines 53-56, the system is reconfigurable to implement different kinds of redundancy; column 7 lines 42-44, including fault tolerant operations of all N modules and every combination of fewer modules. These redundant combinations are considered clusters, and would be loosely synchronized as in McLoughlin ('419) paragraphs 36 and 37, but would not be synchronized with outside processors because the results from processors that are not part of the N-Modular Redundancy (as in Kwait ('959) column 3 lines 1-16) will not be executing the same software and have their results compared).



As per claims 40 and 41, these claims recite limitations found in claim 1 and are rejected on the same grounds as claim 1.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin ('419) in view of Arnold ('193) , Kwait ('959) and Wikipedia's Interrupt (historical version published July 12, 2018).

As per claim 26, McLoughlin ('419) in view of Kwait ('959) discloses the method of claim 1. McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) does not expressly disclose the method wherein the propagating is accomplished using an interrupt signal. 

McLoughlin ('419) provides for the redundantly operating CPUs to be utilizing a cycle-by-cycle synchronization (paragraph 35). When a different between the redundant data streams is detected, a stop command is issued to the processors (paragraph 47).

Wikipedia's Interrupt teaches about use of interrupt signals to cause a process to enter an interrupt handler (first few paragraphs). Hardware interrupts are asynchronous and are implemented using electronic signals sent to the processor from an external device (second paragraph).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the redundant processing system disclosed by McLoughlin ('419) in view of Arnold ('193) and Kwait ('959) such that stop commands sent by an /O subsystem upon a miscompare is sent via hardware interrupt, as taught by Wikipedia's Interrupt. This modification would have been obvious because the interrupt alerts a processor of a high-priority condition requiring interruption of its processing (Wikipedia's Interrupt, first paragraph) and this interrupt would not be implemented as a software interrupt because the miscompare is not detected by software on the processor, as would be required for a software interrupt (see Wikipedia's Interrupt, third paragraph).

.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kravit teaches an FPGA implementing two or three cores with lock-step operation and output comparison or voting. Manohar teaches use of a reconfigurable fabric for designing asynchronous circuits.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.